I'.




                   SUBSEQUENT

              WRIT OF HABEAS CORPUS


               CERTIFIED COPIES OF


              POST CONVICTION



                                           RECEIVED IN
              248TH CRIMINAL COURT
                                      COURT OF CRIMINAL APPEALS
FROM:
                                            MAR 26 2015

                       OF                 Abel Acosta, Clerk


              HARRIS COUNTY, TEXAS




                 ROLANDO TORRES
                     872184-A


                    APPLICANT



                       vs.


                THE STATE OF TEXAS


                   RESPONDENT




PAGE I OF I                                   REV.   01-02-04
                                INDEX
                                                                     PAGE


   APPLICATION FOR WRIT OF HABEAS CORPUS

   STATE'S MOTION REQUESTING DESIGNATION OF ISSUES                    2

   STATE'S PROPOSED ORDER DESIGNATING ISSUES                          3

   LETTER TO APPLICANT                                                5

   CERTIFICATE OF THE CLERK                                           6




PAGE   I   OF   I                                    REV: 01-02-04
                                 .
                          .

                              ft -4                                          NO. 872184-A

                                                 §              IN THE 248th DISTRICT COURT

                                                 §              OF
ROLANDO TORRES,
 Applicant                                       §              HARRIS COUNTY, TEXAS


           THE STATE'S MOTION REQUESTING DESIGNATION OF ISSUES

        The State of Texas, by and through its Assistant District Attorney for Harris County;
                                                                                           ..
requests that this Court, pursuant to TEX. CODE CRIM. PROC. art. 11.07, §3(d), designate ;the

following issue which needs to be resolved:

        1. Whether the applicant received the effective assistance of counsel on appeal.

       Service has been accomplished by mailing a true and correct. copy of the foregoing

instrument to the following address:

               Rolando Torres
               #1065518- Allred Unit
               2101 FM 369 N.
               Iowa Park, Texas 76367

       SIGNED December 18,2011.
                                                R~s
                                                  ectful~y
                                                     ubmitted,
                                                       ·"            ~.a.
                                                            .
                                                Kevin P. Keating
                                                Assistant District Attorney
                                                Harris County, Texas
                                                1201 Franklin, Suite 600
                                                Houston, Texas 77002
                                                (713) 755-6657, (713) 755-5809.(fax)
                                                Texas Bar I.D. #00787813
                                                              IN THE 248th DISTRICT COURT

                                                  §           OF
ROLANDO TORRES;
  Applicant                                       §           HARRIS COUNTY, TEXAS


                THE STATE'S PROPOSED ORDER DESIGNATING ISSUES

        Having reviewed the applicant's application for writ of habeas corpus, the Court finds

that the following issue needs to be resolved in the instant proceeding:

        1. Whether the applicant received the effective assistance of counsel·on appeal.

        Therefore, pursuant to Article 11.07, §3(d), this Court will resolve the above-cited issues

and then enter findings of fact.

        The Clerk of the Court is ORDERED NOT to transmit at this time any documents in the

above-styled case to the Court of Criminal Appeals until further order by this Court.




                                               t~-
                                                   CHRIS DANIEL
                                            HARRIS COUNTY DISTRICT CLERK


 December 22, 2011


 PATRICIA LYKOS
 DISTRICT ATTORNEY
 HARRIS COUNTY, TEXAS



To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 872184-A in the 248TH District Court.                  ·

D      State's Original Answer Filed

D      Affidavit Filed

I2$J Court Order Dated December 21, 2011.
D      Respondent's Proposed Order Designating Issues & Order for filing affidavit

0· Respondent's Proposed Findings of Fact and Order Dated
I2$J Other




 e~L.s  oltV'-C!, Deputy
Criminal Post Trial



Enclosure(s) -MOTION/ORDER DESIGNATING ISSUES




                    1201   FRANKLIN   •   P.O. Box 4651 •   HOUSTON, TEXAS   77210-4651 • (888) 545-5577

PAGE   I   OF   I                                                                                     REv: 01-02-04 ·
                                           CHRIS DANIEL
                                    HARRIS COUNTY DISTRICT CLERK


 December 22, 2011


ROLANDO TORRES
#1065518-ALLRED UNIT
2101 FM 369 N.
IOWA PARK, TX 76367



To Whom It May Concern:

Pursuant to Article 11.07 ofthe Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 872184-A in the 248 TH District Court.

D     State's Original Answer Filed

D     Affidavit Filed

C8J   Court Order Dated December 21, 2011.

D     Respondent's Proposed Order Designating Issues & Order for filing.affidavit

D     Respondent's Proposed Findings of Fact and Order Dated

~ Other




         MoltvU.t, Deputy
Criminal Post Trial



Enclosure(s) -MOTION/ORDER DESIGNATING ISSUES




              1201 FRANKLIN   •   P.O. Box 4651 • HOUSTON, TEXAS 77210-4651 • {888) 545-5577

PAGE I OF I                                                                               REv: 01-02-04
                                  SUPPLEMENTAL
                             CERTIFICATE OF THE CLERK

                                APPLICANT IN CUSTODY


THE STATE OF TEXAS                            { IN THE 248th DISTRICT COURT

COUNTY OF HARRIS                              { OF HARRIS COUNTY, TEXAS



I, CHRIS DANIEL, District Clerk of Harris County, Texas, do hereby certify that the

foregoing     {j   pages contain true and correct copies of original records now in my

lawful custody and possession relating to cause number 872184-A including the petition,

all answers filed by the State, the Order of the Court (entered on the 17TH day of

MARCH,A.D., 2015) and each document, the inclusion of which was thereby ordered.



I further certify the Applicant ROLANDO TORRES is in the custody of the Texas

Department of Criminal Justice Institutional Division.



Witness my hand and seal of said Court at Houston, Texas, on this the   1'11   day of

MARCH, 2015.




PAGE I OF I                                                                     REV.   01-02-04